In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0639V
                                   Filed: September 7, 2016
                                        UNPUBLISHED

****************************
SHARON G. ORTAGUS,                     *
                                       *
                   Petitioner,         *    Ruling on Entitlement; Concession;
v.                                     *    Influenza (“Flu”) Vaccine; Shoulder
                                       *    Injury Related to Vaccine Administration
SECRETARY OF HEALTH                    *    (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                    *    (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Leah VaSahnja Durant, Law Offices, Washington, D.C.,, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

         On May 27, 2016, Sharon G. Ortagus (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder
injury related to vaccine administration (“SIRVA”) as a result of receiving an influenza
(“flu”) vaccine on October 13, 2015. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

      On September 7, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule




1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
4(c) Report at 1.3 Specifically, respondent concluded that petitioner suffered SIRVA
and that a preponderance of the evidence indicates that the injury was causally related
to the flu vaccine Id. at 5. Respondent further agrees that petitioner met the statutory
requirements by suffering her condition for more than six months. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                        s/Nora Beth Dorsey
                                        Nora Beth Dorsey
                                        Chief Special Master




3
  The Rule 4(c) report, on page 1 and page 5, incorrectly references the date of vaccination as November
10, 2014. The flu vaccine was administered to petitioner on October 13, 2015. See Petition at 1; Pet. Ex.
1 at 1.
                                                    2